UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 20, 2007 EQUISTAR CHEMICALS, LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-76473 (Commission File Number) 76-0550481 (I.R.S. Employer Identification No.) 1221 McKinney Street, Suite 700, Houston, Texas (Address of principal executive offices) 77010 (Zip Code) (713) 652-7200 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 20, 2007, Lyondell Chemical Company (“Lyondell,”) and its subsidiaries Equistar Chemicals, LP (“Equistar”) and Equistar Funding Corporation (“Equistar Funding,” together with Equistar, the “Equistar Issuers”) announced that they have commenced cash tender offers for an aggregate of approximately $4.01 billion of outstanding debt securities issued by Lyondell and the Equistar Issuers, as applicable. The press release regarding this matter is being filed with this Current Report on Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EQUISTAR CHEMICALS, LP By:/s/ Kerry A. Galvin Name:Kerry A. Galvin Title:Senior Vice President and General Counsel Date:November 20, 2007 INDEX TO EXHIBITS Exhibit NumberDescription 99.1 Press Release
